Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 1 of 11 Page ID #:1




 1   KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian (SBN: 249203)
 2   ak@kazlg.com
 3   245 Fischer Avenue, Suite D1
     Costa Mesa, California 92626
 4
     Telephone: (800) 400-6808
 5   Facsimile: (800) 520-5523
 6
     KAZEROUNI LAW GROUP, APC
 7   Jason A. Ibey (SBN: 284607)
     jason@kazlg.com
 8
     321 N. Mall Drive, Suite R108
 9   St. George, Utah 84790
     Telephone: (800) 400-6808
10
     Facsimile: (800) 520-5523
11
     Attorneys for Plaintiff,
12   GARY READ
13
14                         UNITED STATES DISTRICT COURT
15         CENTRAL DISTRICT OF CALIFORNIA—EASTERN DIVISION
16
17   GARY READ, Individually and On                 Case No.   5:21-cv-504
     Behalf of All Others Similarly Situated,
18                                                  CLASS ACTION
                         Plaintiff,
19                                                  COMPLAINT FOR VIOLATIONS
                  v.                                OF REAL ESTATE SETTLEMENT
20                                                  PROCEDURES ACT, 12 U.S.C. §§
     CENLAR FSB,                                    2601, ET SEQ.
21
                         Defendant.                 JURY TRIAL DEMANDED
22
23
24
25
26
27
28
                                                1
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 2 of 11 Page ID #:2




 1         Gary Read (“Plaintiff” or “Mr. Read”) brings this class action Complaint, by
 2   and through his attorneys, against Cenlar FSB (“Defendant” or “Cenlar”) and alleges
 3   as follows:
 4                                     INTRODUCTION
 5         1.      Plaintiff makes these allegations on information and belief, with the
 6   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
 7   Plaintiff alleges on personal knowledge.
 8         2.      While many violations are described below with specificity, this
 9   Complaint alleges violations of each statute cited in its entirety.
10         3.      Unless otherwise indicated, the use of Cenlar’s name in this Complaint
11   includes all agents, employees, officers, members, directors, heirs, successors,
12   assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
13   Cenlar.
14         4.      Congress found “that significant reforms in the real estate settlement
15   process are needed to insure that consumers throughout the Nation are provided with
16   greater and more timely information on the nature and costs of the settlement process
17   and are protected from unnecessarily high settlement charges caused by certain
18   abusive practices that have developed in some areas of the country.” 12 U.S.C. §
19   2601(a). To address this finding, Congress passed the Real Estate Settlement
20   Procedures Act, 12 U.S.C. §§ 2601, et seq., (“RESPA”) in 1974.
21         5.      The Consumer Financial Protection Bureau (“CFPB”) is the primary
22   regulatory agency authorized by Congress to supervise and enforce compliance
23   of RESPA. The CFPB periodically issues and amends mortgage servicing rules under
24   Regulation X, 12 C.F.R. § 1024, RESPA’s implementing regulation. 12 U.S.C. § 2617.
25         6.      Under RESPA and Regulation X, loan servicers, including Cenlar, must
26   provide borrowers with specific account information available to them in the regular
27   course of business upon receiving a Qualified Written Request (“QWR”) or a Request
28
                                                 2
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 3 of 11 Page ID #:3




 1   for Information (“RFI”) from the borrower. 12 U.S.C. § 2605(e)(1)(A); 12 C.F.R. §
 2   1024.36(a).
 3          7.     A servicer must respond within 30 days to a QWR for information or an
 4   RFI in one of two ways: (1) provide the requested information, or (2) conduct a
 5   “reasonable search” for the requested information and provide the borrower with a
 6   written notification explaining the basis for the servicer’s determination that the
 7   requested information is “not available.” 12 U.S.C. § 2605(e)(2); 12 C.F.R. §
 8   1024.36(d)(1)(i)–(ii).
 9          8.     In its official commentary to Regulation X, the CFPB outlines what
10   constitutes as information that is “not available.” Information is “not available” if:
11   “[(1.)] The information is not in the servicer’s control or possession, or [(2.)] The
12   information cannot be retrieved in the ordinary course of business through reasonable
13   efforts.” 12 C.F.R. § 1024, Supp. I, ¶ 36(d)(1)(ii).
14          9.     As an example of “available” information, the CFPB provides the
15   following in its official commentary to Regulation X:
16                 A borrower requests a copy of a telephonic communication
                   with a servicer. The servicer’s personnel have access in the
17                 ordinary course of business to audio recording files with
18                 organized recordings or transcripts of borrower telephone calls
                   and can identify the communication referred to by the borrower
19
                   through reasonable business efforts. The information
20                 requested by the borrower is available to the servicer.
21   12 C.F.R. § 1024, Supp. I, ¶ 36(d)(1)(ii) (emphasis added).
22          10.    Cenlar has neglected to fulfill its duty to provide information available
23   to it in the regular course of business to Plaintiff upon receipt of Plaintiff’s QWR and
24   RFI.
25          11.    As alleged in greater detail below, Cenlar has demonstrated a “pattern or
26   practice” of failing to adequately respond to borrowers’ requests for account
27   information, which makes Cenlar liable for statutory damages in an amount up to
28   $2,000 for each failure to adequately respond. 12 U.S.C. § 2605(f).
                                                 3
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 4 of 11 Page ID #:4




 1            12.   Notwithstanding this glaring failure to abide by its statutory duty, and
 2   despite Plaintiff’s informing Cenlar of its failure, Cenlar continued to disregard
 3   Plaintiff’s and, upon information and belief, other borrowers’ reasonable requests for
 4   account information, including producing requested audio recordings.
 5                              JURISDICTION AND VENUE
 6            13.   This Court has subject matter jurisdiction over this action pursuant to
 7   RESPA, 12 U.S.C. § 2614, and generally pursuant to 28 U.S.C. § 1331 because the
 8   action arises out violations of federal law.
 9            14.   This Court has personal jurisdiction over Cenlar because Cenlar
10   conducts business in California and maintains sufficient contacts with the state and
11   this federal district.
12            15.   Venue is appropriate in the United States District Court for the Central
13   District, Eastern Division of California pursuant to 28 U.S.C. § 1391 for the following
14   reasons: (i) Plaintiff resides in Riverside County, California which is within this
15   judicial district; (ii) the conduct complained of herein occurred within this judicial
16   district; and (iii) Cenlar conducted business within this judicial district at all relevant
17   times.
18                                          PARTIES
19            16.   Mr. Read is a resident and citizen of Riverside County in the State of
20   California.
21            17.   Upon information and belief, Defendant is a mortgage subservicing
22   company with its headquarters in Ewing, New Jersey.
23                                FACTUAL ALLEGATIONS
24            18.   Plaintiff incorporates by reference all the above paragraphs of this
25   Complaint as if fully stated herein.
26            19.   Cenlar subservices Plaintiff’s loan.
27            20.   On October 19, 2020, Mr. Read, through counsel, sent Cenlar a Notice
28   of Error and Request for Information pursuant to the Real Estate Settlement
                                                    4
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 5 of 11 Page ID #:5




 1   Procedures Act, 12 U.S.C. § 2605(e), and Regulation X, 12 C.F.R. §§ 1024.35,
 2   1024.36.
 3         21.    The letter included Plaintiff’s name, his loan account number, a request
 4   for information, and a reason for the request. More specifically, Plaintiff disputed the
 5   amount of the debt owed, and asked for several documents associated with his
 6   account, including: “A copy of any and all recordings of [Plaintiff] or any other person
 7   concerning [Plaintiff’s] account.”
 8         22.    On or about December 30, 2020, Plaintiff’s counsel received a response
 9   to Plaintiff’s request from Cenlar dated December 8, 2020.
10         23.    In its response, Cenlar provided information relating to the original
11   creditor, when it began subservicing the loan, information about the monthly payment
12   amounts, interest rate information, etc. However, Cenlar failed to provide any of the
13   requested recordings. With regard to information Plaintiff requested but was not
14   provided, Cenlar wrote: “The remaining information requested is beyond the scope
15   permitted by RESPA in that it is not applicable, or considered to be overly broad and
16   unduly burdensome.”
17         24.    On January 5, 2021, Plaintiff’s counsel sent a follow-up letter to Cenlar,
18   again requesting the recordings in an effort to remedy Cenlar’s non-compliance with
19   RESPA.
20         25.    In this letter, Plaintiff’s counsel explained: “Under Regulation X, a
21   servicer must respond within 30 days to a RFI in one of two ways: (1) provide the
22   requested information, or (2) conduct a ‘reasonable search’ for the requested
23   information and provide the borrower with a written notification explaining the basis
24   for the servicer’s determination that the requested information is ‘not available.’”
25         26.    As of the date of the filing of this Complaint, however, Plaintiff has not
26   received any other documents or a response from Cenlar, and Cenlar has willfully
27   failed to provide any of the requested audio recordings to Plaintiff.
28   ///
                                                5
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 6 of 11 Page ID #:6




 1         27.     Cenlar’s refusal to provide requested information to borrowers who
 2   submit valid QWRs or RFIs is, upon information and belief, a matter of standard
 3   business policy for Cenlar.
 4         28.     Plaintiff is informed and believes and hereupon alleges that Cenlar has
 5   refused to produce recordings for possibly hundreds if not thousands of customers
 6   that have requested them.
 7         29.     Plaintiff is informed and believes and hereupon alleges that Cenlar can
 8   easily produce the requested recordings through reasonable business efforts.
 9         30.     Plaintiff is informed and believes and hereupon alleges that Cenlar did
10   not conduct a reasonable search of each consumer’s request for information.
11         31.     Plaintiff recalls having only a handful of conversations with Cenlar,
12   which means the production of the recordings was neither overly broad nor
13   burdensome.
14         32.     Plaintiff is informed and believes that the audio recordings are not
15   privileged or confidential.
16         33.     Cenlar’s only response failed to provide the audio recordings, and its
17   complete disregard to Plaintiff’s follow-up letter shows Cenlar’s pattern and practice
18   of non-compliance with RESPA.
19         34.     Plaintiff requested the recordings twice, but Cenlar failed to produce the
20   recordings each time, which further illustrates Cenlar’s pattern and practice of non-
21   compliance.
22         35.     Plaintiff, through counsel, incurred expense in mailing his response to
23   Cenlar’s letter via United States Postal Service via Priority Mail in the amount of
24   approximately $7.75, even though Plaintiff’s initial QWR and RFI complied with
25   RESPA’s and Regulation X’s requirements.
26         36.     As a direct and proximate result of Cenlar’s conduct or omissions in
27   response to Plaintiff’s QWRs, Plaintiff suffered actual damages that include, but are
28   not limited to, postage expenses and attorneys’ fees, in an amount to be proven at trial.
                                                 6
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 7 of 11 Page ID #:7




 1                            CLASS ACTION ALLEGATIONS
 2         37.      Plaintiff brings this action on behalf of himself individually and on
 3   behalf of all others similarly situated, pursuant to Federal Rule Civil Procedure
 4   23(b)(1), (b)(2) and/or (b)(3).
 5         38.      The putative class (“the Class”) that Plaintiff seeks to represent is
 6   composed of:
 7              All persons within the United States who have or have had a
                mortgage loan serviced by Cenlar and who within three years
 8              from the filing of this Complaint have requested copies of audio
 9              recordings or transcripts of phone calls between themselves
                and Cenlar pursuant to 12 U.S.C. § 2605(e)(1)(A) and 12
10              C.F.R. § 1024.36 and who have subsequently been denied
11              access to those audio recordings by Cenlar.
12         39.      Excluded from the Class are any of Cenlar’s officers, directors,
13   employees, affiliates, legal representatives, attorneys, heirs, and assigns, and any
14   entity in which Cenlar has a controlling interest. Judicial officers presiding over this
15   case, its staff, and immediate family members, are also excluded from the Class.
16         40.      The members of the Class are so numerous that joinder of all members
17   is impracticable. While the exact number of the Class members is unknown to Plaintiff
18   at this time, such information can be ascertained through discovery from records
19   maintained by Cenlar.
20         41.      There is a well-defined community of interest among the members of the
21   Class because common questions of law and fact predominate, Plaintiff’s claims are
22   typical of the members of the Class, and Plaintiff can fairly and adequately represent
23   the interests of the Class.
24         42.      Common questions of law and fact exist as to all members of the Class
25   and predominate over any questions affecting solely individual members of the Class.
26   Among the questions of law and fact common to the Class are:
27               a) Whether Cenlar failed to provide audio recordings of telephone calls
28                  between Cenlar and Class members as required under RESPA;
                                                 7
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 8 of 11 Page ID #:8




 1               b) Whether Cenlar failed to provide documents requested by Class
 2                  members as required under RESPA;
 3               c) Whether Cenlar failed to conduct a “reasonable investigation” as
 4                  required pursuant to 12 C.F.R. § 1024.36(d)(1)(i)–(ii);
 5               d) Whether Plaintiff and the Class are entitled to damages under 12 U.S.C.
 6                  § 2605(f);
 7               e) Whether Cenlar demonstrates a “pattern or practice” of failing to respond
 8                  to borrowers’ QWRs and RFIs.
 9               f) Whether Cenlar’s conduct violates 12 U.S.C. §§ 2601, et seq.; and
10               g) Whether Plaintiff and the putative Class members are entitled to
11                  injunctive relief as sought herein.
12         43.      Plaintiff’s claims are typical of those of the other Class members because
13   Plaintiff, like every other Class member, requested documents and audio recordings
14   or transcripts of telephone calls between Plaintiff and Cenlar, and Cenlar refused to
15   provide them or ignored the requests.
16         44.      Plaintiff will fairly and adequately protect the interests of the Class.
17   Moreover, Plaintiff has no interest that is contrary to or in conflict with those of the
18   Class he seeks to represent during the Class period.
19         45.      In addition, Plaintiff has retained competent counsel experienced in
20   Class action litigation to protect the interest of the Class and to prosecute this action
21   vigorously.
22         46.      The prosecution of separate actions by individual members of the Class
23   and would create a risk of inconsistent or varying adjudications with respect to
24   individual members of the Class and lead to repetitious trials of the numerous
25   common questions of fact and law throughout the United States. Plaintiff knows of
26   no difficulty that will be encountered in the management of this litigation that would
27   preclude its maintenance as a Class action. As a result, a Class action is superior to
28   other available methods for the fair and efficient adjudication of this controversy.
                                                  8
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 9 of 11 Page ID #:9




 1         47.    Proper and sufficient notice of this action may be provided to the Class
 2   members through direct mail and email.
 3         48.    Moreover, the Class members’ individual damages are insufficient to
 4   justify the cost of litigation, so that in the absence of Class treatment, Cenlar’s
 5   violations of law inflicting substantial damages in the aggregate would not be
 6   remedied without certification of the Class.
 7         49.    Absent certification of this action as a Class action, Plaintiff and the
 8   members of the Class will continue to incur various expenses as a result of Cenlar’s
 9   refusal to comply with RESPA and Regulation X.
10                                     CAUSE OF ACTION
11                  Violations of Real Estate Settlement Procedures Act
12                                    12 U.S.C. §§ 2601, et seq.
13         50.    Plaintiff re-alleges and incorporates by reference all of the above
14   paragraphs of this Complaint as though fully stated herein.
15         51.    Plaintiff’s loan was at all times relevant a “federally related mortgage
16   loan” as defined by 12 U.S.C. § 2602(1).
17         52.    Cenlar is, and was at all times relevant, a loan “servicer” as defined by
18   12 C.F.R. § 1024.2.
19         53.    Plaintiff and Cenlar are “persons” as defined by 12 U.S.C. § 2602(5).
20         54.    A failure to follow regulations promulgated by the CFPB in Regulation
21   X is a per se violation of RESPA. 12 U.S.C. § 2605(k).
22         55.    Plaintiff’s requests for audio recordings were both QWRs pursuant to 12
23   U.S.C. § 2605(e)(1)(A) and RFIs pursuant 12 C.F.R. § 1024.36.
24         56.    Audio recordings and transcripts of phone calls with borrowers are
25   information “available in the regular course of business” to Cenlar. See 12 C.F.R. §
26   1024, Supp. I, ¶ 36(d)(1)(ii).
27   ///
28   ///
                                                  9
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 10 of 11 Page ID #:10




  1         57.      Cenlar failed to provide Plaintiff with requested information available to
  2   it in the ordinary course of business. Consequently, Cenlar violated 12 U.S.C. §
  3   2605(e), 12 U.S.C. § 2605(k), and 12 C.F.R. § 1024.36.
  4         58.      Cenlar further violated 12 U.S.C. § 2605(e), 12 U.S.C. § 2605(k), and 12
  5   C.F.R. § 1024.36 by failing to adequately investigate and respond to Plaintiff’s
  6   requests.
  7         59.      As a result of Cenlar’s failure to comply with RESPA and Regulation X,
  8   Plaintiff was required to incur various expenses to respond to Cenlar’s deficient
  9   response.
10          60.      Plaintiff is informed and believes that other similarly situated borrowers
11    have requested audio recordings or transcripts of telephone calls between themselves
12    and Cenlar only to be likewise denied access to that information by Cenlar.
13    Additionally, Defendant has refused to provide the requested information to Plaintiff
14    despite his several requests. This is sufficient to demonstrate a “pattern or practice”
15    under RESPA. As such, Cenlar is liable for statutory damages in an amount of up to
16    $2,000 per violation pursuant to 12 U.S.C. § 2605(f).
17                                   PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff the
19    following relief against Cenlar:
20          • That the Court certify this case as a class action;
21          • That the Court appoint Plaintiff to serve as the class representative in this
22                matter and appoint Plaintiff’s counsel as class counsel;
23          • That Cenlar’s wrongful conduct alleged herein be adjudged and decreed to
24                violate the statutes and laws asserted herein; and
25          • That Plaintiff and the Class be awarded injunctive relief prohibiting such
26                conduct in the future.
27    ///
28    ///
                                                   10
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00504-JGB-SP Document 1 Filed 03/23/21 Page 11 of 11 Page ID #:11




  1                    Violations of Real Estate Settlement Procedures Act
  2                                  12 U.S.C. §§ 2601, et seq.
  3         • Injunctive relief prohibiting such conduct in the future;
  4         • Injunctive relief ordering Cenlar to release audio recordings and transcripts
  5               of telephone calls to Plaintiff and the Class members;
  6         • Statutory damages in an amount of $2,000 per violation to Plaintiff and to
  7               each member of the Class pursuant to 12 U.S.C. § 2605(f);
  8         • An award of actual damages according to proof per violation to Plaintiff
  9               and to each member of the Class pursuant to 12 U.S.C. § 2605(f);
10          • Attorneys’ fees and costs; and
11          • Any and all further relief that this Court deems just and proper.
12                                       TRIAL BY JURY
13          61.      Pursuant to the Seventh Amendment to the Constitution of the United
14    States of America, Plaintiff is entitled to, and hereby demands, a trial by jury on all
15    causes of action and claims to which Plaintiff has a right to a jury trial.
16
17    Dated: March 23, 2021                  KAZEROUNI LAW GROUP, APC
18                                      By /s/ Abbas Kazerounian
19                                         Abbas Kazerounian
                                           ak@kazlg.com
20
                                             KAZEROUNI LAW GROUP, APC
21                                           Alan Gudino (SBN: 326738)
                                             alan@kazlg.com
22                                           2221 Camino Del Rio South, Suite 101
23                                           San Diego, California 92108
                                             Telephone: (619) 233-7770
24                                           Facsimile: (800) 520-5523
25                                           Attorneys for Plaintiff Gary Read
26
27
28
                                                  11
                                       CLASS ACTION COMPLAINT
